IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KEY BELLEVILLES, INC., A                 : No. 179 WAL 2017
PENNSYLVANIA CORPORATION                 :
                                         :
                                         : Petition for Allowance of Appeal from
             v.                          : the Order of the Superior Court
                                         :
                                         :
FRANK E. BALLINA, AN INDIVIDUAL;         :
WILLIAM S. FIORINA, AN INDIVIDUAL;       :
AND BELLEVILLE INTERNATIONAL,            :
LLC., A PENNSYLVANIA LIMITED             :
LIABILITY COMPANY                        :
                                         :
                                         :
PETITION OF: BELLEVILLE                  :
INTERNATIONAL, LLC                       :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.